PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,147,219
Issue Date: 19 Oct 2021
Application No. 16/000,926
Filing or 371(c) Date: 6 Jun 2018
Attorney Docket No. 705P005Div2

:
:
:	DECISION ON PETITION
:
:
:


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the petition filed pursuant to 37 CFR 1.705(b) (“Request”) on October 28, 2021, which requests the United States Patent and Trademark Office (“USPTO” or “Office”) adjust the PTA from two hundred fifty-one (251) days to three hundred and five (305) days.   The USPTO’s redetermination of the PTA indicates the correct PTA is three hundred and five (305) days.  

The petition is GRANTED.

Relevant Procedural History

The patent issued with a PTA determination of 251 days on October 19, 2021.   The instant Request seeking a PTA of 305 days and the required $210 petition fee were timely filed on October 28, 2021.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 413 days;
	(2)	The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 
162 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 251 days (413 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 162 days of Applicant Delay).

The Request asserts no reduction, not a 125 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(8) in connection with filing of an Information Disclosure Statement (“IDS”) on July 28, 2021, after reply was filed on March 25, 2021, due to the concurrent filing of a statement under 37 CFR 1.704(d)(1)(ii). The Request discloses a 71 day period of reduction under 37 CFR 1.704(c)(8) for the filing of an IDS on June 4, 2021, after a reply was filed on March 25, 2021. The Request argues the period of Applicant Delay is 108 (31 + 6 + 71) days. Finally, the Request asserts the correct PTA is 305 days (413 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 108 days of Applicant Delay).

As will be discussed, the Office concurs that no reduction, not a 125 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(8) in connection with filing of an IDS on July 28, 2021, after reply was filed on March 25, 2021 because the July 28, 2021 IDS was accompanied by a proper statement under 37 CFR 1.704(d)(1)(ii). The Office concurs that a 71 day period of reduction under 37 CFR 1.704(c)(8) is warranted for the filing of an IDS on June 4, 2021, after a reply was filed on March 25, 2021. The Office concurs that the period of Applicant Delay is 108 (31 + 6 + 71) days. Finally, the Office concurs that the correct PTA is 305 days (413 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 108 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 413 days. The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 413 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 
0 days. The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.


Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the period of Applicant Delay is 162 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 108 days.

The Request asserts no reduction, not a 125 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(8) in connection with filing of an IDS on July 28, 2021, after reply was filed on March 25, 2021, due to the concurrent filing of a statement under 37 CFR 1.704(d)(1)(ii).  The Office concurs.


37 CFR § 1.704 Reduction of period of adjustment of patent term provides:

….

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: 

…

(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed;  

37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued 

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

The Office concurs that no reduction, not a 125 day period of reduction, is warranted pursuant to 37 CFR 1.704(c)(8) in connection with filing of an IDS on July 28, 2021, after reply was filed on March 25, 2021 because the March 25, 2021 IDS was accompanied by a proper 
§ 1.704(d)(1)(ii) statement. The statement is found in the INFORMATION DISCLOSURE STATEMENT transmittal letter, filed July 28, 2021.

The 125 day period of reduction under 37 CFR 1.704(c)(8) assessed in connection with the filing of the July 28, 2021 IDS has been removed.

As petitioner discloses, a 71 day period of reduction under 37 CFR 1.704(c)(8) is warranted for the filing of an IDS on June 4, 2021, after a reply was filed on March 25, 2021. The June 4, 2021 IDS was not expressly requested by the examiner and was not accompanied by a statement under 37 CFR 1.704(d)(1)(i) or (ii). Therefore, pursuant to 37 CFR 1.704(c)(8), the 71 period of reduction begins on March 26, 2021, the day after the date the initial reply was filed, and ends on June 4, 2021, the date the IDS was filed. A 71 day period of reduction under 37 CFR 1.704(c)(8) has been entered for the June 4, 2021 IDS.

The period of Applicant Delay is 108 (31 + 6 + 71) days. 


Conclusion

The Request asserts the correct period of Applicant Delay is 108 days and the correct PTA is 305 days (413 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 108 days of Applicant Delay).

As previously discussed, the Office concurs that the correct period of Applicant Delay is 108 days. Therefore, the Office concurs that the correct PTA is 305 days (413 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 108 days of Applicant Delay).



The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred and five (305) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction